Order entered May 4, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-20-01051-CV

    LEONARD M. CHERMACK AND JANET CHERMACK, Appellants

                                         V.

           NATIONSTAR MORTGAGE COMPANY LLC, Appellee

                On Appeal from the 471st Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 471-03076-2017

                                       ORDER

      Before the Court is appellee’s April 28, 2021 unopposed second motion to

extend time to file its brief. Appellee explains the extension is necessary, in part,

to allow for settlement discussions.

      We GRANT the motion and ORDER either the brief or a status report be

filed no later than June 7, 2021.

                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE